Citation Nr: 0527126	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-16 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, status post arthroscopy with degenerative 
joint disease, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee with degenerative joint disease, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty on the Army from November 
1960 to November 1962 and from November 1963 to February 
1991.  His claims file contains official documentation that 
verifies his status as a combat veteran, specifically his 
receipt of the Combat Infantryman Badge (CIB).  See 38 
U.S.C.A. § 1154(b) (West 2002).

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran had a personal hearing at 
the RO with a Decision Review Officer (DRO) in February 2003.

In December 2003, the veteran's claims were remanded for 
action consistent with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 
2005).  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.  

2.  The veteran's right knee disability, classified as 
chondromalacia of the right knee, status post arthroscopy 
with degenerative joint disease, is manifested by 
noncompensable limitation of flexion with X-ray evidence or 
arthritis; less than slight instability; and by pain, 
tenderness, and crepitus.

3. The veteran's left knee chondromalacia with degenerative 
joint disease is manifested by noncompensable limitation of 
flexion with X-ray evidence or arthritis; less than slight 
instability; and by pain and tenderness.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for chondromalacia of the right knee, status post 
arthroscopy with degenerative joint disease are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, §§ 4.7, 4.71a, Diagnostic Codes 5010-5257 (2004).

2. The schedular criteria for a rating in excess of 10 
percent for left knee chondromalacia with degenerative joint 
disease are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, §§ 4.7, 4.71a, Diagnostic 
Codes 5010-5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for Knee 
Disabilities

In a June 1991 rating decision, the RO granted entitlement to 
service connection for right and left knee chondromalacia and 
assigned noncompensable evaluations for each of these 
disabilities under Diagnostic Code 5257, effective from March 
1991.  

The veteran has appealed an October 2001 rating decision that 
increased both the right and left knee evaluations to 10 
percent rating using Diagnostic Code 5257, each effective 
from April 25, 2000.  

A more recent rating decision, dated in August 2003, uses 
Diagnostic Codes 5010-5257 for the left knee as well as the 
right knee.  In evaluating the veteran's knee disabilities, 
the Board has reviewed and considered all of the evidence in 
the veteran's claims folder.  The Board concludes, however, 
that the competent medical evidence of record does not 
support the assignment of an increased or separate rating for 
the veteran's service-connected right or left knee 
disability, each of which is currently rated as 10 percent 
under Diagnostic Codes 5010-5257.

In the selection of diagnostic code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself.  If 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  See 38 C.F.R. § 4.27 (2004).  
The hyphenated diagnostic code for the veteran's right and 
left knee disabilities in this case indicates that traumatic 
arthritis is the disease itself, while other impairment of 
the knee with recurrent subluxation or lateral instability 
under Diagnostic Code 5257 is a residual condition.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved in the veteran's claim.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent can be applied for each 
specific joint group affected by the limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 20 percent rating can be 
assigned if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  See 38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 (2004).  In this 
case, the veteran already receives a 10 percent evaluation in 
each knee for residuals of traumatic arthritis under 
Diagnostic Code 5010 based on noncompensable limitation of 
motion with X-ray evidence of arthritis.   

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II (2004).  As for limitation of 
motion, limitation of flexion of the leg is rated 30 percent 
at 15 degrees, 20 percent at 30 degrees, 10 percent at 45 
degrees, and noncompensable (zero percent) at 60 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable (zero percent) at 5 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2004).  

Diagnostic Code 5257 rates other impairment of the knee, 
recurrent subluxation or lateral instability, as 10 percent 
when slight, 20 percent when moderate, and 30 percent when 
severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board acknowledges the veteran's complaints of chronic 
pain, instability, tenderness, and limitation of function 
associated with his service-connected knee disabilities, and 
the effects of pain have been taken into consideration in 
rating the disabilities, as discussed below.  The veteran, 
however, has not demonstrated that he has the medical 
expertise that would render competent his statements as to 
the current severity of his knee disabilities.  His opinion 
alone cannot meet the burden imposed by 38 C.F.R. § 4.71a 
with respect to the current severity of his knee 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Statements submitted by the veteran qualify as 
competent lay evidence.  Competent lay evidence is any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2004).

VA examination reports dated in February 2003 as well as 
January 2003 and May 2005 VA treatment notes have shown 
findings of full range of motion for the knees.  A March 2000 
VA orthopedic consult note listed bilateral range of motion 
for the veteran's knees as extension of 0 degrees and flexion 
of 130 degrees.  A February 2001 VA examination report listed 
bilateral range of motion for the veteran's knees as 
extension of 0 degrees and flexion of 100 degrees.  A March 
2005 VA examination report listed range of motion test 
results for the right knee as extension of 0 degrees and 
flexion of 135 degrees and for left knee as extension of 0 
degrees and flexion of 100 degrees.  Consequently, there are 
no range of motion findings of record that would warrant a 
compensable rating under either Diagnostic Code 5260 or 5261 
for the veteran's service-connected left or right knee 
disability.  See also VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 
(2004) (Separate ratings under Diagnostic Codes 5260 and 5261 
may be assigned for disability of the same joint).  However, 
the March 2005 VA examination found X-ray evidence or 
arthritis.  Therefore a 10 percent rating for each knee is 
warranted based upon arthritis with noncompensable limitation 
of motion pursuant to Diagnostic Codes 5003 and 5010.

The VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 09-98 
(August 14, 1998), 63 Fed. Reg. 56704 (1998).  As discussed 
above, the veteran is assigned a rating of 10 percent in each 
knee under Diagnostic Codes 5010-5257 for residuals of 
traumatic arthritis as well as slight subluxation or 
instability of the knee.  In this case, although the veteran 
asserts that his knees give way while walking and are 
unstable, VA examination reports dated in February 2001, 
February 2003, and March 2005 and an August 2000 VA treatment 
record have noted that the veteran's left and right knee are 
stable and show no instability or ligamentous laxity.  
Evidence of record does not support the assignment of a 
separate or an increased rating for the veteran's service-
connected left or right knee disability under Diagnostic Code 
5257, as the findings concerning either knee do not show any 
findings of instability or do not meet or more nearly 
approximate slight recurrent subluxation or lateral 
instability.  The objective evidence does not show recurrent 
lateral instability of the knees.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2004); see also VAOPGCPREC 23-
97.

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the 
March 2005 VA examination report, the examiner specifically 
indicated that he was unable to estimate additional loss of 
range of motion and amount of pain in functional capacity 
during a flareup without resorting to mere speculation.  
However, the report shows that the veteran did not complain 
of flareups or fatigue in regard to his service-connected 
knee disabilities.  Further, in the February 2003 VA 
examination report, the examiner detailed that the veteran 
did not suffer from loss of motion due to weakness, 
incoordination, or fatiguability in either of his knees.  The 
examiner also again noted that he was unable to estimate 
limitation of range of motion or functional capacity during a 
flareup.  As a final matter, the Board acknowledges that some 
weakness and fatiguability in the right knee resulting in 
slight quadriceps atrophy was noted in the February 2003 VA 
examination report.  However, an additional VA examination 
report dated in February 2001 indicated that there was no 
evidence of muscle wasting associated with knee movement.  In 
addition, multiple VA treatment records and a March 2005 VA 
examination report did not show any additional findings of 
atrophy due to the veteran's left or right knee disability.  
After considering the effects of the pain on movement, 
weakness, incoordination, and fatigability, as described in 
the records of examination and treatment, the Board concludes 
that the disabling effects of the pain alone do not meet or 
more nearly approximate the criteria for assignment of higher 
ratings under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  
 
The Board notes that the veteran has continually complained 
of chronic bilateral knee pain in the medical evidence of 
record.  While the veteran is competent to report pain, the 
record does not demonstrate objective, satisfactory evidence 
of painful motion attributable to the veteran's left or right 
knee disability to the extent that would support the 
assignment of an increased rating.  While the veteran's pain 
must be considered in evaluating his service-connected 
disability, the Schedule does not require a separate rating 
for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected left knee disability.  The Board recognizes 
that VA outpatient treatment notes dated in May and August 
2000 showed findings of minimal effusion.  However, the March 
2005 VA examination report showed no findings of joint 
effusion for either knee.  Further, it is neither contended 
nor shown that the veteran's service-connected left or right 
knee disability involves ankylosis (Diagnostic Code 5256), 
dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), 
impairment of tibia and fibula (Diagnostic Code 5262) or genu 
recurvatum (Diagnostic Code 5263).  The criteria for an 
increased rating under Diagnostic Codes 5256 through 5263 
have not been met.  The Board finds that the evidence does 
not support the assignment of an increased or additional 
separate rating for the veteran's service-connected left or 
right knee disability under the Schedule.  The veteran's 
reports of chronic bilateral knee pain, instability, 
limitation of activity, and tenderness do not meet or more 
nearly approximate the criteria for an increased or 
additional separate compensable rating under Diagnostic Codes 
5256 through 5263.  See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a (2004).

Evidence of record indicates that the veteran underwent 
arthroscopy of the right knee during active service in 1984.  
Therefore, the Board will also consider whether a separate, 
compensable evaluation is warranted for a surgical scar.  In 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  The Board 
further notes that, effective August 30, 2002, a new 
regulation was promulgated concerning ratings for skin 
disorders (including scars).  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  However, the changed regulation may not be 
applied prior to the effective date.  See 38 U.S.C.A. § 
5110(g) (West 2002).  In this case, the veteran does not 
contend, and the evidence does not show, that a separate 
compensable rating is warranted for a right knee scar, status 
post arthroscopy in 1984.  The Board therefore finds that the 
veteran will not be prejudiced by the consideration of the 
revised rating criteria for scars.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Under 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 and 7804 (effective prior to August 30, 2002), a 
10 percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulceration, or scars, which are 
shown to painful and tender on objective demonstration.  
Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2003), a 10 
percent evaluation is warranted for superficial scars that 
are painful on examination.  In this case, none of the 
medical evidence of record shows complaints or findings of 
pain or tenderness concerning the veteran's right knee scar.  
Therefore, the Board finds that there is no evidence to show 
that the veteran has compensable manifestations of his right 
knee scar under any version of 38 C.F.R. § 4.118.  
Consequently, the assignment of a separate 10 percent 
evaluation for a right knee postoperative scar is not 
warranted.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the veteran's claim was received in October 2000.  
Thereafter, in a rating decision dated in October 2001, the 
veteran's claims were denied.  Before and after that rating 
action was promulgated, VA provided notice to the veteran.  
In a February 2001 letter from the RO and an April 2004 
letter from the Appeals Management Center (AMC), the veteran 
was notified regarding what information and evidence is 
needed to substantiate his claim, what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in the April 2004 
letter was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by VA, and the content of 
the notice fully complied with the requirements of U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004), and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After the 
notice was provided, the case was readjudicated, a 
Supplemental Statement of the Case (SSOC), adjudicating the 
veteran's claim, was provided to the veteran in May  2005.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).     

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in February 2001 
and April 2004, complied with these requirements.    

Additionally, the Board notes that the April 2004 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the April 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

The Board notes that, in the August 2005 informal hearing 
presentation, the appellant's representative contended that 
he had not been provided notice of the specific evidence that 
would support his claim based on the facts of his individual 
case and cited Huston v. Principi, 17 Vet. App. 195, 202-03 
(2003) as authority for this contention.  In that decision, 
the Court found that VA failed to meet the requirements of 38 
U.S.C.A. § 5103(a) in neglecting to provide the veteran with 
specific notice that met the standard established by section 
5103(a) and 38 C.F.R. § 3.159(b) as to his direct-appeal of 
an earlier effective date (EED) claim.  In this case, the 
Board finds that specific notice taking into account the 
veteran's claimed disabilities was provided to the veteran in 
compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) concerning his claims for entitlement to an 
increased evaluation.  In addition, the Board finds that any 
defect with respect to the VCAA notice or timing requirements 
in this case was harmless error and that the particular 
concern identified in Huston is not present in this case.  
See 38 C.F.R. § 20.1102 (2004) (an error or defect by the 
Board which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision). 

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA medical records, and multiple VA 
examination reports have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In this case, 
the veteran was provided with multiple VA examinations.   

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in December 2003.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2004).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2004).




ORDER

Entitlement to an increased evaluation for chondromalacia of 
the right knee, status post arthroscopy with degenerative 
joint disease is denied.

Entitlement to an increased evaluation for chondromalacia of 
the left knee with degenerative joint disease is denied.


	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


